DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width of the first wires is greater than a width of the second wires”, “color filter layer”, “backlight module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen et al., US 2015/0153607 A1.
Claim 1 is anticipated by Chen et al. figure 3 and accompanying text which discloses a display panel (liquid crystal display LCD) comprising: 
. an array substrate 140 having a first surface (e.g., inner surface,  a light-emitting surface), a second surface (e.g., outer surface) and a first side surface 102
. a flexible thin film (flexible printed circuit board FPC 300) disposed on a side of the second surface of the array substrate
. a backlight module 200.
Re claim 2, Chen et al. further disclose a plurality of first wires (e.g., signal lines from a display region) and a plurality of second wires (inherently accompanying with flexible film 300), wherein the first wires are disposed on the first surface of the array substrate, the second wires extend from the first side surface of the array substrate to the second surface of the array substrate, and each of the first wires is in contact with each of the second wires (according to the FPC functional).
Re claim 5, Chen et al. further disclose a color filter substrate 120, wherein the color filter substrate 120 has a second side surface corresponding to and flush with the first side surface of the array substrate, and the second wires extend to the second side surface of the color filter substrate (see fig. 1).
Re claim 6, further a protective layer covering the second wires (according to the property of the FPC 300).
Re claim 7, wherein an outer peripheral edge of the color filter substrate is flush with an outer peripheral edge of the array substrate (see fig. 1).
Re claim 8, wherein the color filter substrate comprises a substrate and a first color filter layer disposed in a display area of the substrate, the display panel comprises frame glue disposed between the substrate and the array substrate, an outer peripheral edge of the frame glue is flush with outer peripheral edges of the color filter substrate and the array substrate, and the second wires extend to a side surface of the frame glue and extend from the side surface of the frame glue to the second side surface of the color filter substrate (according to an LCD panel structural).
Re claim 10, the limitation of “the second wires are formed by printing” recites a one-step process which does not further limit the structure of the device claims. Therefore, this limitation has not been given patentable weight.
Re claim 12, wherein the flexible thin film 300 is a flexible printed circuit board, the display panel comprises a driver chip 350 electrically connected to the flexible thin film, the driver chip is bonded to the second surface of the array substrate, and the driver chip is electrically connected to the second wires (see fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2015/0153607 A1.
Re claim 3, Chen et al. disclose the claimed invention as described above except for a width of the first wires is greater than a width of the second wires.  It would have been an obvious matter of design choice to employ the Chen et al. first wires having a width greater than that of the second wires since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art for a good electrically connection.
Re claim 4, although Chen et al. do not disclose the array substrate comprises an inclined plane, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an inclined plane over the Chen et al. substrate, since it is a common practice to obtain a good connection between components thereover.
Re claim 9, Chen et al. disclose the claimed invention as described above except for the second wires extend from the array substrate to a side surface of the second color filter layer and extend from the side surface of the second color filter layer to the substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the Chen’s second wires extending from an array substrate to a side surface of a second color filter layer and extend from the side surface of the second color filter layer to the substrate since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 11, Chen et al. do not disclose the flexible thin film 300 and a flexible printed circuit board, the flexible printed circuit board is connected to the flexible thin film.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a flexible thin film and a FPC separating and connecting to the flexible film, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art
Re claims 13-20, although Chen et al. do not disclose the flexible thin film 300 disposed between the backlight module 200 and the display panel 100, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the Chen’s flexible thin film 300 disposed between the backlight module 200 and the display panel 100 since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ha et al. (US 2017/0170255 A1) disclose a flexible thin film 300 and a flexible printed circuit board 400, wherein the flexible printed circuit board 400 is connected to the flexible thin film 300 (see fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871